Citation Nr: 1635274	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder on a direct basis.

2.  Entitlement to service connection for a right hip disorder on a secondary basis.

3.  Entitlement to a rating in excess of 20 percent for a service-connected right ankle disability.

4.  Entitlement to a rating in excess of 30 percent for service-connected pleuritic chest pain with bronchitis and COPD (chest disability).

5.  Entitlement to a rating in excess of 10 percent for service-connected right wrist arthrosis, status post iliac crest bone grafting for scaphoid fracture (right wrist disability).

6.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the right first metatarsophalangeal joint (right great toe disability).

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998 and from September 1998 to September 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010, November 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was before the Board in May 2015 when it was remanded for a Board hearing.

In May 2016, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.  Any future consideration of these claims should take into consideration the existence of the electronic record.

The Board notes that the Veteran appeared to raise claims to reopen previously denied claims of entitlement to service connection for a left hip disability and entitlement to service connection for depression at the May 2016 Board hearing.  The Veteran is again advised (as he was at the hearing) that a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The secondary service connection issue is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

A right hip disorder is not related to a service-connected disability.


CONCLUSION OF LAW

The criteria for secondary service connection have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO's notice letter dated in December 2010 advised the Veteran of the foregoing elements of the notice requirements prior to the initial adjudication of the secondary service connection claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to the issues decided herein on appeal.  Nothing more is required.  Furthermore, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's available service treatment records (STRs), as well as the identified and available post-service medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has not provided an examination nor was an expert opinion obtained with regard to the issue decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).  The third factor has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, a left hip disorder is not service-connected - accordingly, the low threshold of the third prong has not been met.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran. 

Discussion of the Veteran's May 2016 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue decided herein was identified at the hearing and information regarding the elements of service connection and potentially relevant evidence was elicited.  The Veteran was asked about the nature and etiology of his right hip disorder.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria for Secondary Service Connection

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (a).  Moreover, secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (b).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran maintains that his right hip disability is secondary to his left hip disability.  See November 2010 Statement in Support of Claim, September 2011 Notice of Disagreement.  

Post-service medical records show the first evidence of a diagnosis of a right hip disability in July 2006, when VA X-ray studies showed minimal degenerative changes.  Subsequent treatment records show that the Veteran underwent a bone grafting procedure in 2010.  

The Veteran testified during his May 2016 Board hearing that he did not have any right hip pain in service; rather, first noticed right hip problems 10 years ago (2006) and "sometimes" still feels achiness or pain.  He further indicated that he had other disabilities that were more severe, so he did not pay much attention to his right hip.  The Veteran further testified that one of the reasons that he "dropped" his attorney representative was that he kept submitting argument for the right hip instead of the left hip.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for secondary service connection for a right hip disorder, and the appeal must be denied.

Because service connection for left hip disorder has been denied, service connection is not available for a disability that is secondarily caused by that disorder.  As such, a threshold legal requirement for establishing service connection for right hip disability as secondary to such disability, as alleged, is not met.  In other words, it is not shown that the primary disability (left hip disability) alleged to have caused or aggravated the right hip disability for which secondary service connection is sought is service connected.  Accordingly, the claim of service connection for right hip disability as secondary to left hip disability must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a right hip disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Secondary service connection for a right hip disorder is denied.


REMAND

Right hip disorder

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, right hip degenerative joint disease is diagnosed.  Additionally, during service, the Veteran underwent a bone graft in 1997 of the iliac crest bone for his right wrist arthrosis.  The Veteran claims his right hip disability is related to service.  Because there is evidence of currently diagnosed disabilities, an in-service event, and an indication that the current disabilities may be associated with the in-service event, remand for a VA examination is required.  

Chest, Right Wrist, Right Great Toe and Right Ankle

Remand is required for current VA examinations.  The most recent VA examinations to determine the degree of severity of the Veteran's service-connected right wrist and right great toe disabilities were in May 2010 and January 2011, respectively.  Thereafter, during the May 2016 Board hearing, the Veteran essentially testified that these disabilities had gotten worse.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for examinations to determine the current severity of his right wrist and right great toe disabilities.  

Moreover, the Veteran's most recent VA examinations for his right ankle and chest disabilities were in December 2015 and October 2014, respectively.  In light of complaints of increased symptoms since then (as noted in the May 2016 hearing transcript), the Board finds that a remand is necessary to afford the Veteran new VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).

While on remand, the AOJ must clearly consider whether referral for extra-schedular evaluation based on the Veteran's service-connected chest, right wrist, right great toe and right ankle disabilities is warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

TDIU

As the increased rating issues being remanded are inextricably intertwined with the issue of entitlement to a TDIU, they must be adjudicated prior to further consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with appropriate examinations to determine the severity of the service-connected chest, right wrist, right great toe, and right ankle disabilities.  The entire claims file should be made available to and be reviewed by the examiners.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaires shall be completed.  The examiners must provide an opinion regarding the effect of the Veteran's chest, right wrist, right great toe and right ankle disabilities on his employment.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any right hip disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each right hip disorder had it onset in, or is otherwise caused by, the Veteran's military service.  The examiner must specifically address the in-service iliac crest bone grafting conducted in 1997.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  As part of that readjudication, determine if referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  Also consider whether additional development of TDIU shall be conducted.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  Before the appeal is returned to the Board, the Veteran should be provided an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


